Citation Nr: 1003967	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-29 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for right knee 
patellofemoral pain syndrome.  

2.  Entitlement to service connection for left knee 
patellofemoral pain syndrome.

3.  Entitlement to service connection for left ankle strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to 
September 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which, in pertinent part, denied the Veteran's 
claims for service connection for patellofemoral pain 
syndrome of the bilateral knees and a left ankle strain.  

At the Veteran's request, a hearing was held before the 
undersigned, seated at the RO, in August 2009.  A transcript 
is of record.


FINDINGS OF FACT

1.  The Veteran was treated for patellofemoral pain syndrome 
while on active duty and post-service medical evidence 
indicates a diagnosis of patellofemoral pain syndrome.  

2.  The objective medical evidence does not demonstrate that 
any current chronic disability of the left ankle is causally 
related to active service.


CONCLUSIONS OF LAW

1.  Service connection for right knee patellofemoral pain 
syndrome is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009). 

2.  Service connection for left knee patellofemoral pain 
syndrome is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

3.  Service connection for a left ankle sprain is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is claiming entitlement to service connection for 
right and left knee patellofemoral pain syndrome and for a 
left ankle strain.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, the service treatment records (STRs) indicate 
diagnosis and treatment for patellofemoral pain syndrome of 
both knees in June 2005.  The Veteran complained of pain just 
below both kneecaps that worsened with walking and running.  
Objectively, there was mild swelling of the left knee.  There 
was no tenderness to palpation, or instability, of either 
knee.  

In a May 2005 self-medical assessment, the Veteran indicated 
experiencing left ankle and achilles tendon pain.  However, 
the service treatment records contain no objective evidence 
indicating diagnosis or treatment for a left ankle disorder.  

The Veteran participated in the Benefits Delivery at 
Discharge Program (BDD), filing his claim in July 2005, prior 
to his September 2005 discharge from service.  The Veteran 
was afforded a VA general medical examination in August 2005 
as part of this program.  Upon examination, the VA examiner 
found that Veteran had full range of motion of both knees.  
However, he noted some "clicking sounds" compatible with 
patellofemoral pain syndrome during testing.  As such, the 
diagnosis was patellofemoral pain syndrome.  Regarding the 
left ankle disorder, the Veteran indicated that he had 
experienced pain in the ankle since 2004, but did not 
remember experiencing any particular trauma that had caused 
the pain.  A physical and X-ray examination of the ankle was 
normal.  The examiner diagnosed a resolved left ankle strain.  

In a January 2006 VA medical examination report, upon 
physical examination, the examiner noted pain of 5 out of 10 
in the Veteran's right knee and 3 out of 10 in the left knee.  
Range of motion testing was normal.  The diagnosis was 
history of patellofemoral pain syndrome without residual.  
Regarding the left ankle disorder, the Veteran reported that 
he had injured the ankle during a wrestling competition in 
service.  He stated that no examiner had ever treated the 
ankle during service.  Physical and X-ray examination of the 
ankle was normal.  The diagnosis was strain of left ankle 
without residual.  

The record does not contain any further treatment records 
regarding patellofemoral pain syndrome or a left ankle 
disorder.  

At the August 2009 hearing, the Veteran indicated feeling 
constant pain in his knees after incurring an injury while 
participating in a training program involving wrestling and 
use of knee bars.  (Hearing Transcript, pages 5-6).  The 
Veteran testified that he sprained his ankle while running 
during service.  However, he stated that the ankle disorder 
was not chronic in that he only felt pain after a long day of 
physical labor.  (Hearing Transcript, page 13). 

In the present case, the Board finds sufficient evidence to 
grant the Veteran's claim for service connection for 
patellofemoral pain syndrome of both knees.  The record 
indicates that the Veteran filed for benefits in July 2005, 
prior to his discharge from service.  In the August 2005 VA 
medical examination report, given one month before the 
Veteran's discharge from service, the examiner noted symptoms 
of patellofemoral pain syndrome and diagnosed this disorder.  
Although the January 2006 VA examiner did not indicate a 
similar diagnosis in his report, he did note findings 
indicating pain upon examination in each of the Veteran's 
knees.  Thus, despite a finding of no patellofemoral pain 
syndrome in the January 2006 VA examination, the Board finds 
sufficient evidence of symptomatology existing after the 
filing of the claim to support a finding of a current 
disability under VA regulations.  See McLain v. Nicholson, 21 
Vet. App. 319 (2007) (holding that the requirement that a 
claimant have a current disability before service connection 
may be awarded for that disability is also satisfied when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim, even if no disability is present at the time of 
the claim's adjudication).  Thus, bilateral knee disability 
was shown in service, and the requirement of current 
disability is also satisfied here, per McLain.  Given the 
short time span involved, continuity of symptomatology is 
conceded and is in any event supported by the Veteran's 
credible statements.

Regarding the left ankle disorder, it is again noted that the 
service treatment records show no complaints, findings, or 
treatment for any left ankle disorder.  Moreover, the post-
service evidence fails to establish any current 
manifestations of a chronic ankle disability.  August 2005 
and January 2006 VA examiners indicated that the Veteran had 
incurred an ankle sprain at some time in the past.  However, 
both examiners' reports indicated that physical examinations 
and X-ray studies of the ankle were normal.  The record does 
not contain any post-service treatment records indicating a 
diagnosis or treatment for a current ankle disorder and the 
Veteran himself denied chronic ankle disability at his August 
2009 hearing.  Accordingly, the claim of entitlement to 
service connection for an ankle disability must fail.  
Indeed, in the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

As noted above, the Board recognizes that the Court of 
Appeals for Veterans Claims has held that the presence of a 
chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most 
recent diagnosis is negative.  McClain, supra.  However, 
where, as here, the overall evidence of record fails to 
support a diagnosis of a left ankle disorder at any time 
during the claims process, that holding is inapplicable.

In sum, there is no support for a grant of service connection 
for a left ankle disorder.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

VA's Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by re-adjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by re-adjudication of the claim, such as a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect). 

Here, a VCAA letter was sent to the Veteran in December 2005 
that provided information as to what evidence was required to 
substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  In March 2006, a letter was sent informing the 
Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date.  Thus, 
all necessary notice preceded the adverse decision on appeal.  
Accordingly, no further development is required with respect 
to the duty to notify.

Next, the VA has a duty to assist the Veteran in the 
development of the claims.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that the RO acquired the Veteran's service 
treatment records in order to assist with the claims.  The 
record indicates that the Veteran has not sought treatment 
for this disorder so no further medical records were 
acquired.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA 
examinations were conducted in August 2005 and January 2006.  
The examinations in question were quite thorough in nature, 
including findings allowing for an evaluation of the extent 
of the Veteran's disorders.  As such, the Board finds that 
the record does not reflect that these examinations were 
inadequate. 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as a post-service VA 
examination.  Moreover, the Veteran's statements in support 
of the claim are of record, including testimony provided at 
an August 2009 Board hearing before the undersigned.  The 
Board has carefully reviewed such statements and concludes 
that no available outstanding evidence has been identified.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


					(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for right knee 
patellofemoral pain syndrome is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

Entitlement to service connection for left knee 
patellofemoral pain syndrome is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

Entitlement to service connection for left ankle strain is 
denied.  




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


  


 Department of Veterans Affairs


